DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (2010/0210312) (herein “KIM”) in view of Mark (2012/0017147) and further in view of Migos et al (2012/0030568) (herein “Migos”).		In regards to claims 1 and 11, KIM teaches an information processing method and an electronic device, comprising: displaying a first content by a display unit provided in an electronic device (See; Fig. 12 screen data S37 (ABCDEFG) displayed on the display unit); projecting the first content by a projecting unit provided in the electronic device (See; Fig. 12 where the first content S37 ABCDEFG is projected as S39); detecting a first operation on the display unit and determining a first parameter (See; Fig. 13, p[0138]  for an input event on object S45); determining a part of the first content as a second content to be projected by the projecting unit based on the first parameter (See; Fig. 13 where object S45 “A” is determined as a “second content”); controlling the projecting unit to adjust a projection of the second content (See; Fig. 13 where S45 “A” is highlighted on display and zoomed in on the projected image); and controlling the display unit to keep its displaying of the second content unchanged (See; Fig. 13 where the display unit continues to display screen data S37 and the projected image is now an enlarged image of the object “A” ), wherein the controlling the projection unit to adjust a projection of the second content (See; Fig. 13 where S45 “A” is highlighted on display and zoomed in and centered position wise on the projected image). KIM fails to explicitly teach determining a plurality of parameters of the first operation and a degree of adjustment for the second content based on the plurality of parameters wherein the controlling the projecting unit to adjust a projection of the second content based on the degree of adjustment and determining the degree of adjustment based on an end position of the first operation, which has a correspondence relationship with the degree of adjustment.
	However, Mark teaches a mobile device which projects a user interface (See; Fig. 1) determining a plurality of parameters of the first operation and a degree of adjustment for the second content based on the plurality of parameters (See; Fig. 6 and p[0038]-p[0041] for touch gestures where different degrees of said touch gesture perform varying actions) wherein the controlling the projecting unit to adjust a projection of the content based on the degree of adjustment (See; Figs. 2A-3C, 14 and p[0038]-p[0041]  where a user may use touch gestures to adjust the projection of the content. Where the touch gestures such as a swipe change the projected image based on the degree of the swipe (i.e. the speed of the swipe); and determining the degree of adjustment based on an end position of the first operation, which has a correspondence relationship with the degree of adjustment (See; Figs. 2A-3C when a user starts at the bottom of the page and moves to the middle of the page that the degree of adjustment (the scroll) is directly based on the end position of the finger (i.e. the scroll is based directly when the user stops at the middle, the top or anywhere in between). Further where the user stops, there is a correspondence relationship of how far the scrolling occurs with where the user stops (i.e. if the user stops in the middle than the page is scrolled a corresponding amount, if the user stops at the top of the page than the page is scrolled a different corresponding amount. Thus the degree of scrolling is technically only based on the end position, as the start position is only an initial position, the end position being solely responsible for the degree of adjustment).
See; Fig. 5G and p[0180] where a two finger input selects the object 504-1) and to determine a type of the first operation to be changing a size of the projection of the second content, and wherein the two-finger operation comprises a two-finger spread-apart operation to enlarge the projection of the second content and a two-finger pinch-together operation to shrink the projection of the second content (See; Fig. 5K, p[0184]-p[0185] where after the two fingers select the object further disambiguation between different gestures occurs. Where if the finger contacts begin to move apart then the input may be interpreted as a zoom gesture. Where the zoom in or out may be based on the percentage change in the distance between the two contacts). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mark’s gestures with the conventional pinch to zoom gestures as they are very well-known in the art and thus familiar to the user, thus increasing user satisfaction in the device by decreasing complexity of navigating the user interface. 	In regards to claims 2 and 12, KIM teaches generating first identification information based on See; Fig. 13 where the object S45 selected by the input event is highlighted). Mark teaches generating identification information based on the plurality of parameters (See; Figs. 2A-3C, 14 and p[0038]-p[0041]  where a user may use touch gestures to adjust the projection of the content. Where the touch gestures such as a swipe change the projected image based on the degree of the swipe (i.e. the speed of the swipe))
	In regards to claims 3 and 13, KIM teaches detecting a second operation of moving the first identification information displayed on the display unit; and moving the first identification information and changing the second content identified by the first identification information, in response to the detection of the second operation (See; Fig. 13 for selection on object S47 “E” and changing the projected content to an enlarged image of the object “E”).
	In regards to claims 4 and 14, KIM teaches wherein the controlling the projecting unit to adjust the projection of the second content comprises: controlling the projecting unit to enlarge a projection area of the second content; or controlling the projecting unit to shrink the projection area of the second content; or the controlling the projecting unit to adjust the projection position of the second content comprises: controlling the projecting unit to adjust a projection position of the second content in a projection picture (See; Fig. 13 where the second content is enlarged). Further Mark teaches the controlling the projecting unit to adjust the projection position of the second content comprises: controlling the projecting unit to adjust a projection position of the second content in a projection picture content (See; Figs. 2A-3C, 14 and p[0038]-p[0041]  where a user may use touch gestures to adjust the projection of the content. Where the touch gestures such as a swipe change the projected image based on the degree of the swipe (i.e. the speed of the swipe)).
	In regards to claims 5 and 15, KIM teaches wherein the detecting the first operation and determining the first operation parameter comprises: obtaining a position parameter of the first operation on the display unit, and wherein the determining a part of the first content as a second content to be projected by the projecting unit based on the plurality of parameters comprises: determining a first display region on the display unit based on the position parameter; and determining a content displayed in the first display region as the second content (See; Fig. 13 where the second content is chosen based on the user input event at whichever particular letter). Mark teaches determining a plurality of parameters for controlling the projected image (See; Figs. 2A-3C, 14 and p[0038]-p[0041]  where a user may use touch gestures to adjust the projection of the content. Where the touch gestures such as a swipe change the projected image based on the degree of the swipe (i.e. the speed of the swipe)).
	In regards to claims 9 and 19, Mark teaches wherein the degree of adjustment includes at least one of a projection enlargement factor, a projection shrinking factor or a position displacement (See; Figs. 2A-3C, 14 and p[0038]-p[0041]  where a user may use touch gestures to adjust the projection of the content. Where the touch gestures such as a swipe change the projected image based on the degree of the swipe (i.e. the speed of the swipe)).
	In regards to claims 10 and 20, KIM teaches wherein the controlling the projecting unit to adjust the projection of the second content comprises: controlling the projecting unit to enlarge the projection of the second content and not to project any other part of the first content than the second content (See; Fig. 13).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627